Case 2:18-cv-04728-AB Document 1 Filed 11/01/18 Page 1 of 21




                              In excess of $75,000.00
Case 2:18-cv-04728-AB Document 1 Filed 11/01/18 Page 2 of 21
Case 2:18-cv-04728-AB Document 1 Filed 11/01/18 Page 3 of 21
Case 2:18-cv-04728-AB Document 1 Filed 11/01/18 Page 4 of 21
Case 2:18-cv-04728-AB Document 1 Filed 11/01/18 Page 5 of 21
Case 2:18-cv-04728-AB Document 1 Filed 11/01/18 Page 6 of 21
Case 2:18-cv-04728-AB Document 1 Filed 11/01/18 Page 7 of 21
Case 2:18-cv-04728-AB Document 1 Filed 11/01/18 Page 8 of 21
Case 2:18-cv-04728-AB Document 1 Filed 11/01/18 Page 9 of 21
Case 2:18-cv-04728-AB Document 1 Filed 11/01/18 Page 10 of 21
Case 2:18-cv-04728-AB Document 1 Filed 11/01/18 Page 11 of 21
Case 2:18-cv-04728-AB Document 1 Filed 11/01/18 Page 12 of 21
Case 2:18-cv-04728-AB Document 1 Filed 11/01/18 Page 13 of 21
Case 2:18-cv-04728-AB Document 1 Filed 11/01/18 Page 14 of 21
Case 2:18-cv-04728-AB Document 1 Filed 11/01/18 Page 15 of 21
Case 2:18-cv-04728-AB Document 1 Filed 11/01/18 Page 16 of 21
Case 2:18-cv-04728-AB Document 1 Filed 11/01/18 Page 17 of 21
Case 2:18-cv-04728-AB Document 1 Filed 11/01/18 Page 18 of 21
Case 2:18-cv-04728-AB Document 1 Filed 11/01/18 Page 19 of 21
Case 2:18-cv-04728-AB Document 1 Filed 11/01/18 Page 20 of 21
Case 2:18-cv-04728-AB Document 1 Filed 11/01/18 Page 21 of 21
